PER CURIAM.
The defendants in a mortgage foreclosure suit appeal that portion of the judgment which allowed the plaintiff an attorney’s fee. It is argued that the fee is excessive for the time spent by the plaintiff’s attorney on the cause. The defendants offered no evidence at the hearing on the fee, and the amount of the fee is supported by the expert testimony. We will not reverse an order allowing a fee under such circumstances absent a showing of a gross abuse of discretion appearing from other factors in the record. See Snider v. Snider, 375 So.2d 591 (Fla. 3d DCA 1979). No such showing has been made. Cf. Molne v. Keyes Co., 357 So.2d 262 (Fla. 3d DCA 1978).
Affirmed.